 In the Matter of WESTERN UNION TELEGRAPH COMPANYandNATIONALWESTERN UNION COUNCIL OFA. F. OFL. FEDERALLOCALS AND C. T. U.LOCALSCase No. B-2248SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONMay 28, 1941On May 3,1941,after a hearing, the National Labor Relations Board,herein called the Board,issued a Decision and Direction of Electionin the above-entitledproceeding:Communications Guild, hereincalled the Guild, appeared at the hearing, claimed to represent a sub-stantial number of employees of WesternUnionTelegraph Company,herein called the Company,at Philadelphia,Pennsylvania,but statedthat it was unable to submit documentary proof of its claim for thereason that its proofs of membership were on file with the Board'sRegional Director for the Second Region. In said Direction of Elec-tion no provision was made for the name of the Guild to appear on theballot for the election therein directed.Thereafter on May 7, 1941,the Guild lodged with the Board amotion, supported by an affidavit and proofs of membership,whereinthe Guild requested that the Board place its name on the ballot to beused in the election heretofore directed in this proceeding.The Board,having considered the motion,and the affidavit and proofs of member-ship in support thereof, and finding that of 183 application cards anddues receipts submitted,the names on at least 78 such cards and receiptsappear to be signatures of persons listed on the March 1, 1941,pay rollof the Company for the Philadelphia area, is of the opinion that theGuild has made sufficient showing of membership among the Phila-delphia employees of the Company to participate in the election here-tofore directed.Accordingly,the Board hereby grants the Guild'smotion and hereby amends said Direction of Election by striking there-from the phrase"to determine whether or not they desire to be repre-131 N L R B 5G0'',2N. L. R B.. No 36175 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented by Federal Labor Union #22492, affiliated with the AmericanFederation of Labor, for the purposes of collectivebargaining," andsubstituting therefor the phrase "to determine whether they desire tobe represented by Federal Labor Union #22492, affiliated with theAmerican Federation of Labor, or by Communications Guild, for thepurposes of collective bargaining, or by neither."